— Appeal by the defendant from a judgment of the County Court, Orange County *418(Ritter, J.), rendered October 14, 1982, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As a condition of accepting his plea, the defendant knowingly and voluntarily waived his right to seek appellate review of the order denying his suppression motion. In any event suppression was properly denied. Further, the defendant never sought to withdraw his plea or set aside his conviction prior to sentencing. Therefore, he cannot now raise that issue on appeal (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Ricciardi, 121 AD2d 407; People v Colarusso, 103 AD2d 848). Mollen, P. J., Bracken, Brown and Spatt, JJ., concur.